Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s filing 3 May 2021. Claims 1-20 are presently pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: “the plurality of storage device” should be “the plurality of storage devices”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9547441. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-12 of US 10564882. Further, many of the dependent claims of the instant application have corresponding dependent claims with identical claim limitation wording. 
Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 9547441 in view of Hayes et al (US 8868825). Claims 3, 10 and 17 are fully disclosed by claims 1, 5, and 9 of US Patent 9547441 except for the physical address referring to the location in the storage device for the entire life of the storage device. However, Hayes discloses write address referring to the location in the storage device for the entire life of the storage device (See Hayes, Col. 1, lines 29-32, disclosing use of nonrepeating addresses which exceed the maximum number of addresses expected to be applied during a lifespan of the storage device).
It would have been obvious to a person having ordinary skill to modify US 9547441 with the non-repeating addresses of Hayes as it enhances the ability to write to pages in flash memory, and for reading the flash memory to recover a previous version of user data (See Hayes, Col 3, lines 53-56). 
Claims 1, 2, 4-9, 11-16, 18-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10216447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-18 of US 10564882. Further, many of the dependent claims of the instant application have corresponding dependent claims with identical claim limitation wording.
Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10216447 in view of Hayes et al (US 8868825). Claims 3, 10 and 17 are fully disclosed by claims 1, 7, and 13 of US Patent 10216447 except for the physical address referring to the location in the storage device for the entire life of the storage device. However, Hayes discloses write address referring to the location in the storage device for the entire life of the storage device (See Hayes, Col. 1, lines 29-32, disclosing use of nonrepeating addresses which exceed the maximum number of addresses expected to be applied during a lifespan of the storage device).
It would have been obvious to a person having ordinary skill to modify US 10216447 with the non-repeating addresses of Hayes as it enhances the ability to write to pages in flash memory, and for reading the flash memory to recover a previous version of user data (See Hayes, Col 3, lines 53-56). 
Claims 1, 2, 4-9, 11-16, 18-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10564882. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-18 of US 10564882. Further, many of the dependent claims of the instant application have corresponding dependent claims with identical claim limitation wording.
Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10564882 in view of Hayes et al (US 8868825). Claims 3, 10 and 17 are fully disclosed by claims 1, 5, and 9 of US Patent 10564882 except for the physical address referring to the location in the storage device for the entire life of the storage device. However, Hayes discloses write address referring to the location in the storage device for the entire life of the storage device (See Hayes, Col. 1, lines 29-32, disclosing use of nonrepeating addresses which exceed the maximum number of addresses expected to be applied during a lifespan of the storage device).
It would have been obvious to a person having ordinary skill to modify US 10564882 with the non-repeating addresses of Hayes as it enhances the ability to write to pages in flash memory, and for reading the flash memory to recover a previous version of user data (See Hayes, Col 3, lines 53-56). 
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11010080. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-18 of US 10564882. Further, many of the dependent claims of the instant application have corresponding dependent claims with identical claim limitation wording.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 11-14, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchers et al (2010/0262773A1, hereinafter Borchers).
Regarding claims 1, 8, and 15, taking claim 8 as exemplary, Borchers discloses a storage system, comprising: (See Borchers, Fig. 1 and [0018], disclosing data storage device 100):
a plurality of storage devices (See Borchers Fig. 1 and [0018], “the memory boards 103a and 104b may include multiple flash memory chips 118a and 118b on each of the memory boards”); and 
a storage array controller operatively coupled to the plurality of storage device, the storage array controller comprising a processing device, the processing device to (See Borchers, Fig. 1 and [0020], disclosing controller board 102 and [0021] & [0022] disclosing controller board 102 coupled to memory boards 104a and 104b):
determine a write size based on information describing a layout of memory in a storage device of the plurality of storage devices (See Borchers [0078], “determine an appropriate channel chunk size” based on “the page size used to write data to the flash memory chips”) and
send a write request to store data at a location of the storage device, wherein the write request is associated with the determined write size (See Borchers [0040] disclosing the controller handling address translation from host logical to actual physical addresses in the flash memory chips where data is to be written to or read from and [0044] disclosing processing commands include programming a flash page and  [0078], “determine an appropriate channel chunk size” based on “the page size used to write data to the flash memory chips” and “determine a first chip chunk size with which to write data to flash memory chips” and [0079], disclosing writing data to the storage device 501 using a chip striping technique where data is segmented in chip chunk size units for writing to the chips)
and wherein the write request includes a physical address of the location in the storage device to store the data (See Borchers, [0040] disclosing the controller handling address translation from host logical to actual physical addresses in the flash memory chips where data is to be written to or read from and [0044] disclosing processing commands include programming a flash page, or in other words, a write request to a storage location and [0062] disclosing translation of logical addresses into a physical address including a particular channel, a particular flash memory chip, and particular physical block address of the specified chip).
Regarding claims 2, 9, and 16, taking claim 9 as exemplary, Borchers disclosed the storage system of claim 8 as disclosed hereinabove. Borchers further discloses wherein the write request causes the storage device to store the data at the location (See Borchers [0040] disclosing the controller handling address translation from host logical to actual physical addresses in the flash memory chips where data is to be written to or read from and [0044] disclosing processing commands include programming a flash page and  [0078], “determine an appropriate channel chunk size” based on “the page size used to write data to the flash memory chips” and “determine a first chip chunk size with which to write data to flash memory chips” ).
Regarding claims 4, 11, and 18, taking claim 11 as exemplary, Borchers disclosed the storage device of claim 8 as described hereinabove. Borchers further discloses wherein the write size is determined upon receiving the information describing the layout of the memory from the storage device (See Borchers [0078], “determine an appropriate channel chunk size” based on “the page size used to write data to the flash memory chips” and “determine a first chip chunk size with which to write data to flash memory chips”). 
Regarding claims 5, 12, and 19, taking claim 12 as exemplary, Borchers disclosed the storage device of claim 8 as described hereinabove. Borchers further discloses wherein the information describing the layout of memory in the storage device includes information describing a size of a writeable memory unit in the storage device (See Borchers [0078], “determine an appropriate channel chunk size” based on “the page size used to write data to the flash memory chips” and “determine a first chip chunk size with which to write data to flash memory chips”).
Regarding claim 6 and 13, taking claim 13 as exemplary, Borchers disclosed the storage device of claim 12 as described hereinabove. Borchers further discloses wherein the write size corresponds to the size of the writeable memory unit in the storage device (See Borchers [0078], “determine an appropriate channel chunk size” based on “the page size used to write data to the flash memory chips” and “determine a first chip chunk size with which to write data to flash memory chips”).

Regarding claims 7, 14, and 20, taking claim 14 as exemplary, Borchers disclosed the storage device of claim 8 as described hereinabove. Borchers further discloses wherein the information describing the layout of memory in the storage device includes information describing a size of an erasable memory unit in the storage device (See Borchers, [0035], disclosing stored information related to the flash memory chips including a number of blocks and a number of pages per block and [0072] disclosing sending a request to transfer information about the physical parameters of the storage device).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al (2010/0262773A1, hereinafter Borchers) in view of Hayes et al (US8868825, hereinafter Hayes). 
Regarding claims 3, 10, and 17, taking claim 10 as exemplary, Borchers disclosed the storage system of claim 8 as described hereinabove. Borchers does not disclose wherein the physical address refers to the location in the storage device for an entire life of the storage device.
However, Hayes discloses wherein the physical address refers to the location in the storage device for an entire life of the storage device (See Hayes, Col. 1, lines 29-32, disclosing use of nonrepeating addresses which exceed the maximum number of addresses expected to be applied during a lifespan of the storage device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Borchers and Liu with the non-repeating addresses of Hayes as it enhances the ability to write to pages in flash memory, and for reading the flash memory to recover a previous version of user data (See Hayes, Col 3, lines 53-56).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshii et al *US 2015/0261444, disclosing division of write data into page sizes and determines physical address of a write destination page for each divided piece of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137